DETAILED ACTION
Applicant’s reply and request for continued examination (RCE), filed 17 September 2021 in response to the Final Office action mailed 17 March 2021, has been entered and fully considered. As per Applicant’s filed claim amendments claims 1-5 7-10 and 12 are pending, wherein: claim 1 has been amended, claims 2-5, 7-10 and 12 are as previously presented, and claims 6 and 11 have been cancelled by this and/or previous amendment(s). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 September 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wenderoth et al. (US 6,802,988) in view of Hirozawa (US 4,743,393).
	Regarding claims 1, 5 and 7-8, Wenderoth teaches antifreeze concentrates based on alkylene glycols (instant freezing point lowering liquid), present in at least 85 wt% (col 3 ln 45-46; col 4 ln 30-33), which contain (a) from 0.05 to 10 wt% of a mixture of at least two different dicarboxylic acids, each of 3 to 16 carbon atoms, in the form of their alkali metal or ammonia salts (instant at least two saturated, aliphatic dicarboxylic acids), (b) from 0.01 to 5 wt% of one or more alkali metal, ammonium or substituted ammonium molybdates (a heteropoly complex anion ), and (c) from 0.01 to 3 wt% of a mixture of at least two different corrosion inhibitors selected from hydrocarbon-triazoles and hydrocarbon-thiazoles (instant at least one azole) (col 1 ln 45-63), and may further include (d) from 0.05 to 5 wt% of one or more aliphatic or aromatic monocarboxylic acids (instant saturated aliphatic or hydroxyl-containing aromatic monocarboxylic acid)(col 2 ln 26-46). Wenderoth further teaches the inclusion of from 0.01 to 0.8 wt% each of optional corrosion inhibitors including alkali metal silicates (col 2 ln 51-63), specifically sodium metasilicate (col 2 ln 61)(instant silicate of the type (MO)mSiO(4n/2)(OH)p for m=2, n=2, p=0 and m+p=n; see also instant specification page 6 identifying sodium metasilicate as a silicate of this type), and teaches that when said silicates are present a conventional organosilicosulfonate silicate stabilizer is present (instant stabilized silicate) (col 2 ln 51-65). Wenderoth further teaches the inclusion of from 0.01 to 0.5 wt% of a hard water stabilizer including 2-phosphonobutane-1,2,4-tricaboxylic acid (instant phosphonocarboxylic acid)(col 3 ln 6-17). (see also col 4 ln 10-32).

Wenderoth teaches the above noted alkali metal, ammonium or substituted ammonium molybdates (col 1 ln 54-57) and also invites the inclusion of additional corrosion inhibitors, but does not specifically teach the molybdates is a phosphomolybdates, or a phosphomolybdate of the formula (PMo12O40)3- (claim 7). However, Hirozawa teaches the incorporation of an effective amount, preferably 0.1 to 1.0 wt%, of heteropolymolybdate compounds into polyhydroxy alcohol-based antifreeze concentrates for engines, specifically as corrosion inhibitors for aluminum parts (abstract; col 1). Hirozawa further teaches the heteropolymolybdate compounds have the structural formula [Xn+Mo12O40](8-n)-1 wherein Xn+ is P+5 (col 1 ln 25-34), preferably 12-molybdophosphate  (col 1 ln 55-56). Hirozawa teaches the concentrates having similar components to those of Wenderoth, including ethylene glycol and/or propylene glycol as polyhydric alcohols and conventional components including silicates, silicate 
	Regarding claim 2, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the alkylene glycols or derivatives thereof are selected from propylene glycol and ethylene glycol, but may further be selected from higher glycols and glycol ethers (col 3 ln 44-54).
	Regarding claims 3 and 4, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the two different saturated dicarboxylic acids preferably have 4 to 12 carbons each (col 2 ln 7-16), is preferably a mixture of succinic acid and sebacic acid (col 2 ln 17-18), and teaches that all stated carboxylic acids are present as alkali metal or ammonium salts (col 2 ln 47-50).
Regarding claims 9 and 10, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the pH of the concentrate is usually from 6 to 11 and is established by adding an alkali metal hydroxide, ammonia or amine, etc. (col 3 ln 18-30).
	Regarding claim 12, Wenderoth in view of Hirozawa renders obvious the composition as set forth above. Wenderoth further teaches the antifreeze concentrates are suitable for use in cooling circulations of internal combustion engines, stationary engines, hot water circulations of central heating systems, radiators heated by electrical resistors and solar heating circulations (col 1 to col 2 ln 7).

 
Response to Arguments/Amendments
	The 35 U.S.C. 112(b) rejection of claims 1-5, 7-10 and 12 is withdrawn as a result of Applicant’s filed claim amendments. 

	The 35 U.S.C. 103 rejection of claims 1-5, 7-10 and 12 as unpatentable over Wenderoth et al. (US 6,802,988) in view of Hirozawa (US 4,743,393) is maintained. Applicant’s arguments (Remarks, pages 5-7) have been fully considered but were not found persuasive. 
	Applicant argues that neither Wenderoth nor Hirozawa teaches claimed stabilized silicate. This is not accurate. Wenderoth specifically teaches the inclusion of 0.01 to 0.8 wt% of alkali silicates as corrosion inhibitors (col 2 ln 51-58) and specifically teaches sodium metasilicate (col 2 ln 61)(a silicate of the type (MO)mSiO(4n/2)(OH)p as and further teaches that when alkali metal silicates are present a stabilizer is also present for the purpose of stabilizing said alkali metal silicate (col 2 ln 63-65). As such, Wenderoth does teach the claimed stabilized silicate. Applicant’s comparative test data is not persuasive as Wenderoth does teach stabilized silicate as present. 
	Applicant’s argument that it is ‘highly unlikely’ one of ordinary skill would have considered the disclosure of Wenderoth with respect to teaching silicate-containing coolants is contradictory to the express teachings of Wenderoth, who expressly teaches silicates and stabilized silicates, and is not persuasive. 
	Applicant repeats the argument that while Wenderoth invites the inclusion of additional corrosion inhibitors these are “explicitly limited” to be selected from the group consisting of alkali metal borates, alkali metal phosphates, alkali metal chromates, alkali metal silicates, alkali metal nitrites, alkali metal nitrates, and magnesium nitrates. This argument remains non-persuasive. 
Firstly, Wenderoth makes no statements that other additives, or other corrosion inhibitors, cannot be included. Rather, Wenderoth states that further additives may also be included both with respect to corrosion inhibitors specifically and different types of additives in general (see col 2 ln 66-67 “in addition to said inhibitors”; col 3 ln 5-14 “further may additionally contain…”; col 3 ln 59-64 “may also contain…”, etc.). 
Secondly, Wenderoth teaches molybdate compounds are included (see rejection; col 1 ln 54-57) and teaches corrosion inhibition of metals including solder and aluminum is of concern (examples). Hirozawa teaches inclusion of heteropolymolybdates in antifreeze concentrates specifically to improve aluminum corrosion inhibition (abstract; and teaches their combination with alkali metal molybdates (see rejection). As set forth in the rejection, a person having ordinary skill in the art would have found it obvious to include the heteropolymolybdates of Hirozawa in the concentrates of Wenderoth either in place of or in addition to the molybdates of Wenderoth and would have been motivated to do so as Wenderoth teaches both the inclusion of molybdates compounds and also the inclusion of additional known corrosion inhibitors (including phosphates), and as Hirozawa teaches heteropolymolybdates, optionally in combination with alkali metal molybdates, allow for effective inhibition against solder and aluminum corrosion (col 1 ln 44-47).

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANE L STANLEY/Primary Examiner, Art Unit 1767